Title: Circular to the Commandants of Regiments, 23 May 1799
From: Hamilton, Alexander
To: Commandants of Regiments


Circular
Sir
New York May 23. 1799

It is important to the service in every way that vacancies which happen in the several Regiments should be as speedily as possible filled. As no persons can be more interested in this being done, and with a careful selection of character, than the Commandants of Regiments, it is desireable that they should from time to time propose to the General, under whose command they may be, candidates for filling those vacancies, in order that they may be by him offered to the consideration of the Executive.
In doing this, however, it must be recollected that there is no part of his functions in which it is upon principle more essential that the Executive should be perfectly free from extrinsic influence of every kind than that of the choice of officers. Hence it is proper, that no expectation should be entertained that the characters presented for consideration will be preferred: that no encouragement should be given to them which may occasion embarrassment or chagrin in case of their not being adopted, and that no inferences painful to the person recommending should be drawn from the failure of the recommendation. This failure will doubtless often happen. Information of more eligible candidates will frequently come through other channels. Collateral considerations will in no small number of instances occur, which between candidates of equal pretensions will naturally lead to a preference of persons who may have been presented through other channels.
In a word, the recommendation of the Commandant is only to be considered as one mode in which information of fit characters may be conveyed to the Executive.
It occasionally happens that experience leads to alterations in the subdistricts or their rendezvouses. It is expected that whenever this happens the Commandant within whose circle it occurs will give notice of the change to the Contractor of his circle in order that provision may be made for the requisite supply.
It is understood that some misapprehension has existed among some of the recruiting officers about the articles which the Contractors and their Agents are to supply. It will be proper to signify to them that these are only to embrace Provisions Quarters, fuel straw, stationary and, where there is no surgeon, medical aid and supply.
With great consideration   I am Sir   Yr Obed serv
Lt Cols Commandants
